 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 Brilliant Star Drive Trust,                              Case No.: 2:18-cv-01542-JAD-NJK

 4          Plaintiff                                   Order Granting Emergency Motion for
                                                       Temporary Restraining Order and Setting
 5 v.                                                    Hearing on Motion for a Preliminary
                                                                     Injunction
 6 Ditech Financial LLC f/k/a Green Tree
   Servicing LLC and National Default                                   [ECF No. 9]
 7 Servicing Corporation,

 8          Defendants

 9

10         On the application of plaintiff Brilliant Star Drive Trust and good cause appearing, IT IS

11 HEREBY ORDERED that Brilliant Star’s emergency motion for a temporary restraining order

12 [ECF No. 9] is GRANTED. The court finds that Brilliant Star is likely to be harmed if the

13 foreclosure sale of its real property is conducted before the parties can be heard on Brilliant

14 Star’s motion for a preliminary injunction.

15         IT IS FURTHER ORDERED that defendants Ditech Financial LLC and National Default

16 Servicing Corporation and their officers, agents, servants, employees, and attorneys, and others

17 in active concert or participation with them are RESTRAINED from proceeding with the

18 foreclosure sale of real property known as 8749 Brilliant Star Drive, Las Vegas, Nevada.

19         IT IS FURTHER ORDERED that this restraint will expire at 6 p.m. on October 15,

20 2018.

21 . . .

22 . . .

23 . . .
 1        IT IS FURTHER ORDERED that the motion for preliminary injunction [ECF No. 10]

 2 will be heard in Courtroom 6D of the Lloyd D. George Federal Courthouse, 333 Las Vegas

 3 Blvd. So., Las Vegas, Nevada 89101, at 4:00 p.m. on October 15, 2018.

 4 Dated: October 2, 2018
                                                       _________________________________
 5                                                     U.S. District Judge Jennifer A. Dorsey

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                2
